The following opinions on motion for rehearing were filed March 23, 1905. Reheariny denied:
Holcomb, O. J.
It is contended that the reciprocal tax law is repealed by implication. If the law is in fact repealed hy implication, it must he upon the ground that another valid, law exists, the enforcement of which is necessarily so inconsistent and repugnant as that both laws can not stand; the former, in such a case, being held to be by implication repealed. This method of repealing is not, of course, favored by the courts, and such a repeal is never effected, save there is a subsequent valid .enactment wholly repugnant to the older law. If there is no valid haw, there can be no repeal, and no law can be held to effect a repeal by implication where it has no other purpose'to subserve than that of repealing the prior enactment. That can only be accomplished by an express repealing statute. The act (Compiled Statutes, 1901, ch. 77, art. I, sec. 38) providing for taxing the net premiums of insurance companies says: “Insurance companies shall be subject to no other tax, fees or licenses, under the laws of this state.” The *342clause is followed by some exceptions, which, need not be noted. Now if this clause is valid, of course it operates as a repeal by implication because its enforcement is utterly repugnant to the law providing for a reciprocal tax; if, however, it is unconstitutional because of its attempted exemption of personal property, then it can not be effective as a repeal by implication, because it would serve no purpose save as an express repeal of a prior statute. I find no authority which, as it seems to me, would justify the conclusion that, although the clause is unconstitutional in so far as it attempts to exempt personal property1 from tax, yet is valid for the purpose of effectuating a repeal by implication. The case is not the same as it would be were there some other property generally subject to taxes, but which the legislature might lawfully exempt.
The question is not of exemption of property that might be exempted, but of repeal by implication of an otherwise valid and enforceable statute. When this court said that an unconstitutional act is as ineffectual as though it had never been passed (Boales v. Ferguson, 55 Neb. 565), it stated what I conceive to be a truism, applicable to every word and syllable of an act held unconstitutional, whether it be a section, a part- of a section, a sentence or a clause, which is found by the court to be in conflict with some higher law. What the courts have said in the way of what may be termed modifications, qualifications or exceptions to the rule, does not lessen the force of the proposition. An unconstitutional law is for all purposes as though it had never been passed. Finders v. Bodle, 58 Neb. 57. An Ohio case, Treasurer of Fayette County v. Peoples & Drovers Bank, 47 Ohio St. 503, 10 L. R. A. 196, holds that one part of a section may be void without affecting the validity of the remainder, unless both parts are so interwoven as to be inseparable. This is but an extension of the rule that one section may be upheld and another condemned. The point is not whether the parts are contained in the same section — for the distribution into sec*343tions is purely artificial — but whether they are essentially and inseparably connected in substance. This case distinctly recognizes the rule that a part, when it falls, falls for all purposes, and that another part may be held to be valid. A Utah case, Konold v. Rio Grande W. R. Co., 16 Utah, 151, in terms, recognizes the rule that, when a part of an act is void, it can have no validity for any purpose.
“Obviously,” say the court, “the provisions of this section are directly opposed to those of the constitution * * * and therefore can not have the force of law, and are void. * * * For like reasons, section 3197, relating to change of venue, is void, and ineffectual for any purpose.”
And in Steed v. Harvey, 38 Utah, 367, 72 Am. St. Rep. 789, the rule that a part of an act, or of the same section, not dependent on another, may be held void, and the other valid, is recognized; but the same provision or section can not be held both void and valid. It seems to me that this undoubtedly announces the only rule that could be adopted with any degree of safety, or which could be intelligently applied in all cases where the question of the validity of a statute and its effect are to be considered and determined. In a United States supreme court case, Supervisors v. Stanley, 105 U. S. 305, a state statute on the assessment of the shares of bank stock conflicted in part with the United States statute authorizing deduction of debts, where that was the general rule in the state as to all other personal taxable property. The court held that the state statute was valid up to the point where it came in conflict with the congressional act, and that the taxation of bank stocks, without the allowance of deduction of debts, would render the taxes levied invalid only in so far as the tax debtor was entitled to deductions by virtue of the provisions of the act of congress. This, as I understand the case, is by the application of principles similar to those applied in the case of Scott v. Flowers, 61 Neb. 620, or to those sometimes applied to the taxation of the business of a corporation engaged in intrastate and interstate business, and the act is held to be valid so far as it affects *344intrastate business, but not of force and effect as to interstate business. The court say, in Supervisors v. Stanley, 105 U. S. 305:
“In other words, in such a case, so much of the law as conflicts Avitli the act of congress in the given case is held invalid, and that part of the state law which is in accord with the act of congress is held to be the measure of his (the stockholder’s) liability. There is no difficulty here in drawing the line between those cases to which the statute does not apply and those to which it does, between the cases in which it violates the act of congress and those in which it does not. There is, therefore, no necessity of holding the statute void as to all taxation of national bank shares, when the cases in which it is invalid can be readily ascertained on presentation of the facts. It follows that the assessors were not without authority to assess national bank shares; that where no debts of the owners existed to be deducted the assessment was valid, and the tax paid under it a valid tax. That in cases where there did exist such indebtedness, which ought to be deducted, the assessment was voidable but not void.”
In other words, the statute could be given a constitutional construction in that it permitted the assessment of shares where no debts were to be deducted, and this construction was given in preference to one holding it wholly unconstitutional. In Poindexter v. Greenhow, 114 U. S. 270, the new act was held to be absolutely void, and of no effect, as to the right of certain parties holding bonds of the state to pay taxes by surrender of coupons for interest, as this would amount to the impairment of the obligation of a contract, otherwise the law was valid and enforceable. By the application of the same principle, we might, perhaps, if it were found necessary to uphold the law, construe the statute applying to deficiency judgments as being applicable only to contracts entered into after the passage of the deficiency judgment law. This same rule seems to be applied in Commonwealth v. Gagne, 153 Mass. 205, 10 L. R. A. 442.
*345I think the second opinion in the case at bar announces the correct rule, and that the motion for rehearing should be overruled.
REHEARING DENIED.